Case 1:18-cv-06090-VSB Document 56 Filed 03/03/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARLENE ALOE,
NOTICE OF MOTION
Plaintiff, 18-CV-6090 (VSB)
-against-

THE CITY OF NEW YORK and CORRECTION OFFICERS
“JANE DOES #1-5” Correction Officers as yet unidentified
in their official and individual capacities,

Defendants.

x

 

PLEASE TAKE NOTICE, that, upon the Declaration of Pamela S. Roth dated March 2,
2020, the exhibits annexed thereto, the accompanying Memorandum of Law dated March 2,
2020; and upon all prior pleadings and proceedings had herein, Plaintiff Marlene Aloe will move
this Court before the Honorable Vernon S. Broderick, United States District Judge, at the United
States Courthouse for the Southern District of New York, located at 40 Foley Square, New York,
New York 10007, at at date and time to be determined by the Court, for an Order granting
summary judgment to the plaintiff pursuant to Rule 56 of the Federal Rules of Civil Procedure,
and for such other and further relief as this Court deems just and proper.

Dated: Brooklyn, New York
March 2, 2020

   

LAW OFFICE OF PAMELM S. ROTH, ESQ. PC.
Attorney for Plaintiff

MARLENE ALOE

2747 Coney Island Avenue

Brooklyn, New York 11235

(888) 466-4884
To:

Case 1:18-cv-06090- a Recumenke me 03/03/ “Page 2 of 3
t

  
 

|

cn \) Me \ bx

VPainela S. Roth Es.

James E. Johnson

Corporation Counsel of the City of New York
Attorney for Defendant City of New York
100 Church Street, Room 3-204

New York, New York 10007

(212) 356-5055

Attn: Katherine J. Weall, Senior Counsel
Case 1:18-cv-06090-VSB Document 56 Filed 03/03/20 Page 3 of 3

18-CV-060909 (VSB)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARLENE ALOE,

Plaintiff,
against
THE CITY OF NEW YORK and CORRECTION OFFICERS
“JANE DOES #1-5” Correction Officers as yet unidentified

in their official and individual capacities,

Defendants.

 

NOTICE OF MOTION

 

LAW OFFICES OF PAMELA S. ROTH, ESQ. P.C.
Attorneys for Plaintiff
MARLENE ALOE
Office & Post Office Address
2747 Coney Island Avenue
Brooklyn, New York 11235
(888) 466-4884

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney duly admitted to practice law in the State of New York,
certifies that, upon information and belief based upon reasonable inquiry, the contentions contained in the annexed
document are not frivolous.

Dated: Signature:

 

Print Signer’s Name: PAMELA S, ROTH.

Service of a copy of the within “ is hereby admitted
Dated,

A

 

Attorney(s) for *
